Title: To Thomas Jefferson from Samuel Smith, 10 February 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr Sir/
                            Senate Chambers, 10th. Feby. 1806
                        
                        My Brother has gone this Morning to Baltimore, he has taken with him his Eldest Son, not quite recovered from
                            a Violent Cold, and Swelling in his throat. he will find his youngest Son dead, (he died on Saturday night.) and his only
                            Daughter, extremely Ill, without a hope left of her Recovery. a Dropsy in the Brain is Suspected. her head has been Shaved & Blisters were applied—His Distress &  that of his amiable Wife, will
                            Require all his fortitude to meet.—his Return will therefore be very
                            uncertain—I have the honor to be with truth
                  your friend &
                            Servt
                        
                            S. Smith
                     
                        
                    